Name: Commission Regulation (EC) No 1572/97 of 4 August 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  European Union law;  animal product
 Date Published: nan

 Avis juridique important|31997R1572Commission Regulation (EC) No 1572/97 of 4 August 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 211 , 05/08/1997 P. 0039 - 0039COMMISSION REGULATION (EC) No 1572/97 of 4 August 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and in particular Articles 9 and 13 thereof,Whereas Article 10 (5) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 1496/97 (4), provides that by way of derogation from paragraph 1 of that Article, export licence applications for a quantity not exceeding 22 tonnes of products falling within CN codes 0201 and 0202 are not, at the applicant's request, subject to the five-day time-lag;Whereas, where licence applications are rejected, applications for licences for frozen meat covering such small quantities have made up an abnormally high proportion; whereas, consequently, for the sake of better administration of the quantities, applications for those licences should be restricted to fresh or chilled meat falling within CN code 0201;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 The first sentence of Article 10 (5) of Regulation (EC) No 1445/95 is hereby replaced by the following:'5. By way of derogation from paragraph 1, licence applications for a quantity not exceeding 22 tonnes of products falling within CN code 0201 shall not, at the applicant's request, be subject to the five-day time-lag.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to export licences with advance fixing of the refund applied for from the day following the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 August 1997.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 296, 21. 11. 1996, p. 50.(3) OJ No L 143, 27. 6. 1995, p. 35.(4) OJ No L 202, 30. 7. 1997, p. 36.